-21-cr- : - t7 Filed 09/07/21 Page 1 of 3
AO 199A (Rev, Mt FSR nsd of OOeh8 NOME PKG...Pocumen

esno etting Conditions of Release Pagelof 3 _— Pages

UNITED STATES DISTRICT COURT F / LED

for the
Eastern District of California SEP 03 2994

CLERK US. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
_<—

UNITED STATES OF AMERICA,
BY
DEAYTY CLERK +=

Case No. 1:21-CR-00218 NONE SKO

V.

eee

CAROLE SACHS, __

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, California —
Place

on —_____ 11/17/2021 at 1:00 pm before Magistrate Judge Sheila K. Oberto

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
AQ 199B_ (Rev. BASE Rsk QQALATNONE PKs. PAGUMEeNt 7 Filed 09/07/21 Page 2 of Page 2] of [3 ] Pages

SACHS, Carole
DKT. NO. 1:21CR00218-NONE-SKO
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the

defendant and the safety of other persons and the community, it is FURTHER ORDERED that the release of the
defendant is subject to the conditions marked below:

CO) (6) — The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every
effort to assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the

court immediately in the event the defendant violates any conditions of release or disappears.

SIGNED:

 

CUSTODIAN
M (7) The defendant must:

a) (a) surrender your passport to the Clerk, United States District Court by close of business
September 9, 2021, and you must not apply for or obtain a passport or any other travel
documents during the pendency of this case; and,

M (b) report to the Fresno U.S. Marshal office by September 10, 2021, for processing.

 
Case 1:21-cr-00218-NONE-SKO Document 7 Filed 09/07/21 Page.3 of 3
AO 199C (Rev, 09/08- EDCA [Fresno]} Advice of Penalties Page = of Pages

Sn
ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year, This sentence will be
consecutive (/e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant: retaliate or attempt to retaliate against a witness, victim, or informant: or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both:

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

| acknowledge that | am the defendant in this case and that | am aware of the conditions of release. | promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. | am aware of the penalties and sanctions

set forth above.

Defendant's Signature

  

Directions to the United States Marshal

{ Qy The defendant is ORDERED released after processing.
7

a. ~ 4

»/ 2] Pn | C
Judicial Officér-S:

E vit ? Eryn, U.S. Magotakk Ta

Printed name and title

Date:

 

DISTRIBUTION: COURT DEFENDAN' PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL
